The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2014

                                      No. 04-14-00571-CR

                                  Lawrence Steele TERRILL,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 10-04-10391-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
        Appellant’s brief was due on October 13, 2014. We granted Appellant’s first motion for
extension of time to file the brief until November 12, 2014. On the due date, Appellant filed a
second motion for extension of time to file the brief until January 12, 2014, for a total extension
of ninety days.
       Appellant’s second motion for extension of time to file his brief is GRANTED IN PART.
Appellant’s brief must be filed with this court by December 12, 2014. NO FURTHER
EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL BE GRANTED.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court